

Exhibit 10.1


FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT
 
THIS FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT (herein called this
"Amendment") made as of August 5, 2004 by and among M/I FINANCIAL CORP., an Ohio
corporation ("Financial"), M/I HOMES, INC. (formerly known as M/I Schottenstein
Homes, Inc.), an Ohio corporation ("M/I Homes") (Financial and M/I Homes are
sometimes hereinafter referred to collectively as the "Borrowers"), and GUARANTY
BANK, a federal savings bank ("Bank"),
 
W I T N E S S E T H:
 
WHEREAS, Borrowers and Bank have entered into that certain Revolving Credit
Agreement dated as of May 3, 2001 (as heretofore amended, the "Original Credit
Agreement"), for the purposes and consideration therein expressed, pursuant to
which Bank became obligated to make loans to Borrowers as therein provided; and
 
WHEREAS, Borrowers and Bank desire to amend the Original Credit Agreement as
provided herein;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Original Credit Agreement, in
consideration of the loans which may hereafter be made by Bank to Borrowers, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto do hereby agree as follows:
 
ARTICLE I.  
 


 
Definitions and References
 
Section 1.1.  Terms Defined in the Original Credit Agreement. Unless the context
otherwise requires or unless otherwise expressly defined herein, the terms
defined in the Original Credit Agreement shall have the same meanings whenever
used in this Agreement.
 
Section 1.2.  Other Defined Terms. Unless the context otherwise requires, the
following terms when used in this Amendment shall have the meanings assigned to
them in this Section 1.2.
 
"Amendment" means this Fourth Amendment to Credit Agreement.
 
"Credit Agreement" means the Original Credit Agreement as amended hereby.
 
ARTICLE II.  
 


 
Amendments to Original Credit Agreement
 
Section 2.1.  Definitions. The definition of "Second Mortgage Sublimit" in
Section 1.1 of the Original Credit Agreement is hereby amended in its entirety
to read as follows:
 
"Second Mortgage Sublimit" shall mean the amount of $10,000,000.
 
Section 2.2.  Exhibit C to the Original Credit Agreement is hereby amended to be
in the form of Exhibit C to this Amendment.
 
ARTICLE III.  
 


 
Conditions of Effectiveness
 
Section 3.1.  Effective Date. This Amendment shall become effective as of the
date first above written when and only when Bank shall have received, at Bank's
office,
 
(a)  a duly executed counterpart of this Amendment,
 
(b)  a duly executed certificate of the president, chief executive officer, or
chief financial officer and of the secretary of each Borrower certifying that
(i) resolutions of its board of directors delivered to Bank in connection with
the closing of the Original Credit Agreement authorize the execution, delivery,
and performance of this Amendment and identifying the officers authorized to
sign such instrument are in full force and effect, (ii) the specimen signatures
of the officers so authorized which were delivered to Bank are true and correct,
subject to the modification set forth in each such certificate, and (iii) the
articles of incorporation and code of regulations of such Borrower delivered to
Bank have not been amended since the date of the Original Credit Agreement
(except as set forth in the attachment as Exhibit "A" to the certificate of M/I
Homes), and
 
(c)  each other document to be executed and delivered by Borrowers pursuant
hereto or thereto.
 
ARTICLE IV.  
 


 
Representations and Warranties
 
Section 4.1.  Representations and Warranties of Borrowers. In order to induce
Bank to enter into this Amendment, each Borrower represents and warrants to Bank
that:
 
(a)  The representations and warranties contained in Section 3 of the Original
Credit Agreement are true and correct at and as of the time of the effectiveness
hereof;
 
(b)  Each Borrower is duly authorized to execute and deliver this Amendment and
is and will continue to be duly authorized to borrow and to perform its
obligations under the Original Credit Agreement. Each Borrower has duly taken
all corporate action necessary to authorize the execution and delivery of this
Amendment and to authorize the performance of the obligations of such Borrower
hereunder;
 
(c)  The execution and delivery by each Borrower of this Amendment, the
performance by each Borrower of its obligations hereunder and the consummation
of the transactions contemplated hereby do not and will not conflict with any
provision of law, statute, rule or regulation or of the articles of
incorporation and bylaws of such Borrower, or of any material agreement,
judgment, license, order or permit applicable to or binding upon such Borrower,
or result in the creation of any lien, charge or encumbrance upon any assets or
properties of such Borrower. Except for those which have been duly obtained, no
consent, approval, authorization or order of any court or governmental authority
or third party is required in connection with the execution and delivery by
Borrowers of this Amendment or to consummate the transactions contemplated
hereby; and
 
(d)  When duly executed and delivered, this Amendment will be a legal and
binding instrument and agreement of Borrowers, enforceable in accordance with
its terms, except as limited by bankruptcy, insolvency and similar laws applying
to creditors' rights generally and by principles of equity applying to
creditors' rights generally.
 
ARTICLE V.  
 


 
Miscellaneous
 
Section 5.1.  Ratification of Agreement. The Original Credit Agreement as hereby
amended is hereby ratified and confirmed in all respects. Any reference to the
Credit Agreement in any Loan Document shall be deemed to refer to this Amendment
also. The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of Bank under the Original Credit Agreement or any other Loan Document
nor constitute a waiver of any provision of the Original Credit Agreement or any
other Loan Document.
 
Section 5.2.  Survival of Agreements. All representations, warranties, covenants
and agreements of Borrowers herein shall survive the execution and delivery of
this Amendment and the performance hereof, and shall further survive until all
of the Obligations are paid in full. All statements and agreements contained in
any certificate or instrument delivered by Borrowers hereunder or under the
Original Credit Agreement to Bank shall be deemed to constitute representations
and warranties by, or agreements and covenants of, Borrowers under this
Agreement and under the Original Credit Agreement.
 
Section 5.3.  Loan Documents. This Amendment is a Loan Document, and all
provisions in the Original Credit Agreement pertaining to Loan Documents apply
hereto and thereto.
 
Section 5.4.  Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of Texas and any applicable laws of the
United States of America in all respects, including construction, validity and
performance.
 
Section 5.5.  Counterparts; Fax. This Amendment may be separately executed in
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to constitute one and the same
Amendment. This Amendment may be duly executed by facsimile or other electronic
transmission.
 
THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
 
THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK
 



 





     

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.
 
GUARANTY BANK        
M/I FINANCIAL CORP.






By:
   
By:
   
Randy Reid
 
Phillip G. Creek
 
Senior Vice President
 
Chief Financial Officer





M/I HOMES, INC.






By:
   
Phillip G. Creek
 
Chief Financial Officer








     

--------------------------------------------------------------------------------

 



M/I FINANCIAL CORP.
 
OFFICERS' CERTIFICATE
 
The undersigned officers of M/I Financial Corp., an Ohio corporation (the
"Corporation"), hereby certify that (i) the Action in Writing by the Sole
Shareholder of M/I Financial Corp., dated May 3, 2001, which was delivered to
Guaranty Bank (the "Bank") in connection with the closing of the Revolving
Credit Agreement, dated May 3, 2001, by and among the Corporation, M/I
Schottenstein Homes, Inc., an Ohio corporation ("M/I Homes") (the Corporation
and M/I Homes are sometimes hereinafter referred to as the "Borrowers") and the
Bank (the "Original Credit Agreement"), and which authorizes the execution,
delivery and performance of any amendments to the Original Credit Agreement
(each such amendment, an "Amended Credit Agreement") and identifies the officers
authorized to sign any Amended Credit Agreement, is in full force and effect
without amendment or modifications as of the date hereof, (ii) the specimen
signatures of the officers authorized to sign any Amended Credit Agreement,
which were delivered to the Bank in the M/I Financial Corp. Incumbency and
Signature Certificate, dated May 3, 2001 and certified by Paul S. Coppel, are
true and correct, except that J. Thomas Mason has subsequently replaced Paul S.
Coppel as Secretary of the Corporation, and (iii) the Articles of Incorporation
and Code of Regulations of the Corporation delivered to the Bank have not been
amended or modified since the date of the Original Credit Agreement.
 


 

 
Phillip G. Creek, Chief Financial Officer and Treasurer







 

 
J. Thomas Mason, Secretary





Dated: ______________________, 2004


I, Phillip G. Creek, Chief Financial Officer and Treasurer of the Corporation
hereby certify that J. Thomas Mason is the duly elected, qualified and acting
Secretary of the Corporation and that the signature set forth above is his
signature.







Dated: _________________________, 2004







     

--------------------------------------------------------------------------------

 



M/I HOMES, INC.
 
OFFICERS' CERTIFICATE
 
The undersigned officers of M/I Homes, Inc. (formerly known as M/I Schottenstein
Homes, Inc.), an Ohio corporation (the "Corporation"), hereby certify that
(i) the Action of the Executive Committee of the Board of Directors of M/I
Schottenstein Homes, Inc. Without a Meeting, dated May 3, 2001, which was
delivered to Guaranty Bank (the "Bank") in connection with the closing of the
Revolving Credit Agreement, dated May 3, 2001, by and among the Corporation, M/I
Financial Corp., an Ohio corporation ("M/I Financial") (the Corporation and M/I
Financial are sometimes hereinafter referred to as the "Borrowers") and the Bank
(the "Original Credit Agreement"), and which authorizes the execution, delivery
and performance of any amendments to the Original Credit Agreement (each such
amendment, an "Amended Credit Agreement") and identifies the officers authorized
to sign any Amended Credit Agreement, is in full force and effect without
amendment or modifications as of the date hereof, (ii) the specimen signatures
of the officers authorized to sign any Amended Credit Agreement, which were
delivered to the Bank in the M/I Schottenstein Homes, Inc. Incumbency and
Signature Certificate, dated May 3, 2001 and certified by Paul S. Coppel, are
true and correct, except that J. Thomas Mason has subsequently replaced Paul S.
Coppel as General Counsel and Secretary of the Corporation, Irving E.
Schottenstein is deceased, and Robert H. Schottenstein is the Chairman of the
Board, Chief Executive Officer and President of the Corporation, and (iii) the
Articles of Incorporation and Code of Regulations of the Corporation delivered
to the Bank have not been amended or modified since the date of the Original
Credit Agreement, except as set forth on Exhibit "A" attached hereto.
 


 

 
Phillip G. Creek, Chief Financial Officer and Treasurer





 

 
J. Thomas Mason, General Counsel and Secretary





I, Phillip G. Creek, Chief Financial Officer and Treasurer of the Corporation
hereby certify that J. Thomas Mason is the duly elected, qualified and acting
General Counsel and Secretary of the Corporation and that the signature set
forth above is his signature.







Dated: ______________________, 2004




--------------------------------------------------------------------------------

     